DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Patel on 12-22-21.
The application has been amended as follows: 


1.	(Currently Amended) A method comprising:
receiving, from a social networking system to a mobile client device, a coupon comprising a scannable code for use at a merchant;
detecting, by at least one processor on the mobile client device, a display of the scannable code by the mobile client device, wherein the mobile client device corresponds to a user entity on a social networking system and the scannable code corresponds to a third-party entity on the social networking system;
, wherein the multiple sensors comprise at least an audio, motion, and global positioning (GPS) sensor;
analyzing the multiple sensor outputs to identify a combination of discrete signals, the combination of discrete signals comprising a signal representing a rotation of the mobile client device towards a scanning device of the merchant; 
calculating by the mobile client device, based on the combination of discrete signals and using a prediction model trained via previous scan determinations, a probability that the scannable code has likely been scanned by the scanning device; 
determining, based on the calculated probability, a scanned status for the scannable code in relation to the user entity; and
an identity of the user entity, when the scannable code was scanned, location data from the GPS sensor of where the scannable code was scanned, and the scanned status to the social networking system to track usage of one or more scannable codes across multiple user entities on the social networking system.

2.	(Previously Presented) The method of claim 1, further comprising receiving, at the mobile client device, the scannable code via a social networking application associated with the social networking system.  

3.	(Currently Amended) The method of claim 2, further comprising receiving the scannable code upon user interaction from the mobile client device with the coupon within social network profile of the third-party entity within the social networking application

4.	(Currently Amended) The method of claim 1

5.	(Currently Amended) The method of claim 1, wherein the discrete signals comprise a signal representing an audible beep of scanning device.  

6.	(Currently Amended) The method of claim 1, further comprising determining that the mobile client device is at a location associated with scanning of the scannable code utilizing the GPS sensor while detecting the display of the scannable code by the mobile client device.  

7.	(Previously Presented) The method of claim 6, wherein the multiple sensor outputs are analyzed in response to determining that the mobile client device is at the location associated with scanning the scannable code.  

8.	(Previously Presented) The method of claim 1, further comprising, in response to determining whether the scannable code has likely been scanned by the mobile client device, de-activating one or more sensors from the multiple activated sensors of the mobile client device capturing the multiple sensor outputs.  

9.	(Previously Presented) The method of claim 1, further comprising: 
determining that the scannable code is not displayed by the mobile client device; and
in response to determining that the scannable code is not displayed, de-activating one or more sensors from the multiple activated sensors of the mobile client device capturing the multiple sensor outputs.  

10.	(Previously Presented) The method of claim 1, wherein analyzing the multiple sensor outputs to identify the combination of discrete signals comprises: 
comparing the combination of discrete signals to one or more predefined signals that have been determined to positively or negatively indicate whether a given scannable code displayed on a given mobile client device has been scanned by a scanning device; and 
identifying one or more of the predefined signals corresponding to one or more of the combination of discrete signals.

11.	(Previously Presented) The method of claim 1, wherein determining whether the scannable code has likely been scanned by the scanning device comprises determining whether the calculated probability meets a threshold probability that the scannable code has likely been scanned by the scanning device. 

12.	(Canceled).



14.	(Canceled).


at least one processor; and 
at least one non-transitory computer readable storage medium storing instructions thereon that, when executed by at least one processor, cause the system to: 
receive, from a social networking system to a mobile client device, a coupon comprising a scannable code for use at a merchant;
detect, by the mobile client device, a display of the scannable code by the mobile client device, wherein the mobile client device corresponds to a user entity on a social networking system and the scannable code corresponds to a third-party entity on the social networking system; 
activate multiple sensors of the mobile client device to capture multiple sensor outputs, wherein the multiple sensors comprise at least an audio, motion, and global positioning (GPS) sensor;
analyze the multiple sensor outputs to identify a combination of discrete signals, the combination of discrete signals comprising a signal representing a rotation of the mobile client device towards a scanning device of the merchant; 
calculate by the mobile client device, based on the combination of discrete signals and using a prediction model trained via previous scan determinations, a probability that the scannable code has likely been scanned by the scanning device; 
determine, based on the calculated probability, a scanned status for the scannable code in relation to the user entity; and
 an identity of the user entity, when the scannable code was scanned, location data from the GPS sensor of where the scannable code was scanned, and the scanned status to the social networking system to track usage of one or more scannable codes across multiple user entities on the social networking system.  

16.	(Currently Amended) The system of claim 15, further comprising instructions thereon that, when executed by the at least one processor, cause the system to:
determine that the mobile client device is at a location associated with scanning of the scannable code utilizing the GPS sensor while detecting the display of the scannable code by the mobile client device; 
determine that the scannable code is not displayed by the mobile client device or that the mobile client device has moved away from the location associated with scanning the scannable code; and
in response to determining that the scannable code is not displayed or that the mobile client device is not at the location associated with scanning the scannable code, de-activating one or more sensors from the multiple activated sensors of the mobile client device capturing the multiple sensor outputs.  

17.	(Previously Presented) The system of claim 15, wherein the scanned status indicates that the scannable code has been scanned and further comprising instructions thereon that, when executed by the at least one processor, cause the system to provide the scanned status to the third-party entity on the social networking system.  


receive, from a social networking system to a mobile client device, a coupon comprising a scannable code for use at a merchant;
detect a display of the scannable code by the mobile client device, wherein the mobile client device corresponds to a user entity on a social networking system and the scannable code corresponds to a third-party entity on the social networking system; 
activate multiple sensors of the mobile client device to capture multiple sensor outputs, wherein the multiple sensors comprise at least an audio, motion, and global positioning (GPS) sensor;
analyze the multiple sensor outputs to identify a combination of discrete signals, the combination of discrete signals comprising a signal representing a rotation of the mobile client device towards a scanning device of the merchant; 
calculate by the mobile client device, based on the combination of discrete signals and using a prediction model trained via previous scan determinations, a probability that the scannable code has likely been scanned by the scanning device; 
determine, based on the calculated probability a scanned status for the scannable code in relation to the user entity; and
an identity of the user entity when the scannable code was scanned, location data from the GPS sensor of where the scannable code was scanned, and the scanned status to the social networking system to track usage of one or more scannable codes across multiple user entities on the social networking system.  

of the scannable code utilizing the GPS sensor while detecting the display of the scannable code by the mobile client device.  

20.	(Previously Presented) The non-transitory computer readable medium of claim 18, wherein the prediction model is trained based on correct and incorrect previous scan determinations of scanned codes.

21.	(Previously Presented) The system of claim 15, further comprising instructions thereon that, when executed by the at least one processor, cause the system to provide, to the social networking system, a notification of whether the scannable code has been scanned by the scanning device.  

22.	(Previously Presented) The non-transitory computer readable medium of claim 18, wherein the scanned status indicates that the scannable code has been scanned and further comprising providing the scanned status to the third-party entity on the social networking system.  


Allowable Subject Matter
Claims 1-11, 13, and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887